Citation Nr: 0324387	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  96-39 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a right elbow fracture manifested by limitation 
of pronation from January 11, 1995.

2.  Entitlement to a separate rating in excess of 10 percent 
(from March 22, 2001) for residuals of a right elbow fracture 
manifested by limitation of flexion.

3.  Entitlement to service connection for an essential 
tremor.


REPRESENTATION

Appellant represented by:	Delaware Commission on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1950 to March 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from September 1995 and 
June 2001 rating decisions by the Wilmington, Delaware, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In October 1999, the veteran testified at a personal 
hearing before the undersigned.  A transcript of that hearing 
is of record.  

In March 2000, the Board, in pertinent part, remanded the 
issue of entitlement to a rating in excess of 20 percent for 
residuals of a right elbow fracture to the RO for additional 
development.  In a June 2001 rating decision the RO, among 
other things, continued a 20 percent rating for residuals of 
a right elbow fracture under diagnostic codes 5010-5213 (for 
limitation of pronation) from January 11, 1995, and granted a 
separate 10 percent disability rating for residuals of a 
right elbow fracture manifested by limitation of flexion 
under diagnostic codes 5010-5206 from March 22, 2001.  The 
decision also noted that prior rating decisions dated 
October 6, 1997, December 22, 1997, and May 24, 2000, were 
clearly and unmistakably erroneous in not applying an 
effective date of January 11, 1995, for residuals of a right 
elbow fracture with functional loss. 

In August 2002, the Board, in pertinent part, remanded the 
issue of entitlement to a combined rating in excess of 30 
percent for residuals of a right elbow fracture to the RO for 
additional development.   In a February 2003 rating decision 
the RO denied service connection for essential tremor.  The 
veteran perfected his appeal as to this service connection 
claim by correspondence received in March 2003.

As the issue of entitlement to a combined rating in excess of 
30 percent for residuals of a right elbow fracture represents 
a continuous appeal from the September 1995 rating decision, 
the Board has recharacterized the issues to reflect the 
separate (and staged) ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).


FINDINGS OF FACT

1.  From January 11, 1995, to March 22, 2001, the veteran's 
residuals of a right elbow fracture with arthritis were 
manifested by limitation of pronation no greater than motion 
lost beyond the last quarter of the arc with the hand not 
approaching full pronation; there was no evidence of motion 
lost beyond the middle of the arc, including as a result of 
pain or functional loss, no evidence of flexion limited to 
100 degrees, including as a result of pain or functional 
loss, and no evidence of extension limited to 60 degrees, 
including as a result of pain or functional loss.  

2.  From March 22, 2001, to July 18, 2001, the  residuals of 
a right elbow fracture were manifested by pronation loss no 
greater than pronation lost beyond the last quarter of the 
arc, and the hand did not approach full pronation; there was 
no evidence of motion lost beyond the middle of the arc, 
including as a result of pain or functional loss.

3.  From July 18, 2001, the residuals of a right elbow 
fracture have been manifested by pronation lost beyond the 
middle of the arc.

4.  From March 22, 2001, through July 17, 2001, the residuals 
of a right elbow fracture were manifested by limited flexion 
no more than to 100 degrees, including as a result of pain or 
functional loss.  

5.  From July 18, 2001, the  residuals of a right elbow 
fracture are manifested by flexion limited no more than to 
90 degrees, including as a result of pain or functional loss.  

6.  The veteran's essential tremors are not shown to be 
proximately due to a service-connected disability or to 
otherwise be related to service.  


CONCLUSIONS OF LAW

1.  Prior to July 18, 2001, a rating in excess of 20 percent 
for residuals of a right elbow fracture with arthritis and 
limited elbow pronation, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Codes 5010, 
5213 (2002).

2.  From July 18, 2001, a 30 percent rating is warranted for 
residuals of a right elbow fracture manifested by loss of 
pronation,.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Codes 5010, 5213 (2002).

3.  A separate rating in excess of 10 percent for residuals 
of a right elbow fracture manifested by limitation of flexion 
is not warranted prior to July 18, 2001.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Codes 5010, 
5206 (2002).

4.  A 20 percent rating for residuals of a right elbow 
fracture manifested by limitation of flexion is warranted 
from July 18, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Codes 5010, 5206 (2002).

5.  Service connection for essential tremors is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran was notified 
of the VCAA and how it applied to his claims by 
correspondence dated in July 2001.  The RO also advised him 
of the evidence necessary to substantiate his claims by 
various documents during the course of this appeal.  These 
documents adequately notified him of the evidence necessary 
to substantiate the matters on appeal and of the action to be 
taken by VA.  As the veteran has been kept apprised of what 
he must show to prevail in his claims, what information and 
evidence he is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran's service medical records and all identified and 
authorized post-service medical records have been requested 
or obtained.  In claims for disability compensation the VCAA 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The 
veteran was accorded a VA compensation examination regarding 
his claims in October 1996, March 2001, and July 2001.  The 
Board finds the available medical evidence is sufficient for 
an appellate determination of the issues on appeal.  

Increased Rating Claims
Factual Background

Service medical records dated in December 1951 show the 
veteran sustained a simple undisplaced crack fracture of the 
radial head of the right elbow with impaction of the lateral 
fracture fragment.  The injury was treated with 
immobilization.  Surgical intervention was cancelled when the 
elbow developed near normal function.  The veteran returned 
to active duty with full range of elbow motion and minimal 
symptoms.  A March 1954 separation examination revealed a 
normal clinical evaluation of the upper extremities.  Records 
show the veteran is right handed.  

On January 11, 1995, the RO received correspondence from the 
veteran seeking disability compensation.  Subsequently, on 
April 19, 1995, he submitted an application for VA benefits, 
including for disability residual from a right elbow injury 
in November 1951.  

Private medical records dated in September 1992 note the 
veteran fractured his right elbow during service and that 
aggravation of the elbow was probably due to crutch use 
because of his right knee amputation.  X-rays revealed 
degenerative changes and a possible loose body. 

In a September 1995 rating decision the RO granted service 
connection for residuals of a right elbow fracture.  A 0 
percent rating was assigned effective from January 11, 1995.  
In his October 1995 notice of disagreement the veteran 
asserted that he had limited right elbow motion and requested 
a VA examination.  

On VA examination in December 1995 the veteran reported he 
had been unable to completely straighten his right elbow 
since his injury in 1951.  He stated it had been difficult 
for him to use crutches because of this limitation.  The 
examiner noted a right elbow deformity resulting in less than 
complete right elbow pronation.  Flexion of the elbows was to 
150 degrees and extension was to 0 degrees.  On upper 
extremity neurological examination, deep tendon reflexes were 
normal.  The diagnoses included right elbow fracture with 
restricted range of motion.  X-ray examination revealed 
arthritic changes of the right elbow joint with cystic 
changes involving the medial epicondyle of the right humerus 
and irregular articular joint space.  

In a January 1996 rating decision the RO granted a 10 percent 
rating for residuals of a right elbow fracture under 
diagnostic codes 5010-5206, effective from January 11, 1995.  
A statement of the case as to this matter was issued in 
January 1996 and the veteran perfected his appeal by 
subsequent correspondence.
Private medical records dated in March 1996 note the veteran 
complained of right elbow pain when using crutches to 
ambulate.  The physician noted right elbow flexion to 130 
degrees, but a lack of 25 degrees of full extension.  
Supination was to 60 degrees and pronation was to 40 degrees.  
There was tenderness over the right elbow joint, but 
unrestricted movement of the wrists and hands.  X-rays of the 
right elbow revealed arthritic changes.  The diagnoses 
included right elbow arthritis with loss of motion.  

At his personal hearing in July 1996 the veteran testified 
that he had limited right elbow motion to his and believed 
the disorder was more disabling to him because of his need to 
use crutches.  He stated that over the years he had learned 
to limit his right upper extremity use because of his elbow 
disorder.  

On VA examination in October 1996 the veteran complained of 
right elbow decreased motion, decreased strength, and pain.  
He reported pain, especially to the posterolateral aspect of 
the elbow, approximately 99 percent of the time that had been 
unchanged in the previous 2 years.  He used Tylenol 4 to 6 
times per day for symptom relief.  The examiner noted 
posterior olecranon tenderness in the area of the radial head 
with less sensitivity over the medial aspect/antecubital 
fossa.  Range of motion was abnormal with flexion to 120 
degrees and a lack of extension by 15 degrees.  Supination 
was restricted to 40 degrees, and there was mild restriction 
on pronation to 65 degrees.  General strength was intact on 
resist of manual testing and without pain.  Intermittent 
clicks were felt and heard on motion.  There was no evidence 
of instability.  The diagnoses included status post right 
elbow fracture with residual arthrofibrosis, post-traumatic 
symptomatic right elbow arthrosis, and aggravation of right 
elbow problems secondary to the use of 
transfer/wheelchair/use of crutches.  It was noted that there 
was right elbow function loss, including pain and decreased 
range of motion.  

In a December 1996 rating decision the RO continued a 10 
percent rating for residuals of a right elbow fracture under 
diagnostic codes 5010-5206, effective from January 11, 1995.  
A separate 10 percent rating was also awarded for functional 
right elbow pain, effective from January 11, 1995.  
In correspondence received in January 1997 the veteran, in 
essence, requested higher or separate ratings for limited 
elbow flexion and limited pronation.  In statements received 
in April 1997 he asserted that a separate rating was 
warranted for right elbow arthritis.  

At his personal hearing in May 1997 the veteran testified 
that he had a functional loss to the right elbow with 
tenderness, lack of full extension, flexion, and pronation, 
and intermittent clicks.  

Private medical records dated in September 1997 show the 
veteran experienced a lack of approximately 15 degrees of 
extension to the right elbow.  The diagnoses included status 
post fractured right elbow radial head.  

In an October 1997 rating decision the RO found the December 
16, 1996, rating decision was clearly and unmistakably 
erroneous in granting a separate rating for functional loss 
and pain.  It was noted that these symptoms were more 
appropriately rated as part of the basic disability.  A 10 
percent rating was assigned under codes 5010-5206 from 
January 11, 1995, and a 20 percent rating was assigned from 
October 1, 1997.

At his personal hearing before the undersigned in October 
1999, the veteran testified that he experienced decreased 
pronation and decreased extension of the right elbow.  He 
stated the disorder was also manifested by loss of strength 
in the forearm muscles and, in essence, that repetitive 
movements caused right upper extremity pain.

In March 2000, the Board remanded the issue of entitlement to 
a rating in excess of 20 percent for residuals of a right 
elbow fracture to the RO for additional development.  

Private medical records dated in March 2001 noted the veteran 
lacked approximately 30 degrees of extension to the right 
elbow and that it was a significant disability for an amputee 
who needed the ability to hyperextend his arms.  It was noted 
there was a limitation of pronation and supination of about 
90 degrees of the normal 180 degrees.  

At his March 22, 2001, VA examination the veteran complained 
of right elbow pain predominately over the olecranon which 
was particularly annoying when shaving or using a fishing 
reel.  He stated he was unable to use a hammer or a rake.  
The examiner noted mild tenderness over the olecranon and 
lateral epicondyle.  There was no evidence of warmth, 
erythema, or swelling.  Range of motion studies revealed a 
lack of 20 degrees from full extension and flexion to 105 
degrees.  Supination was to 60 degrees and pronation was to 
40 degrees.  X-rays showed moderate degenerative joint 
disease with enlargement and irregularity of the radial head.  
There was also a medium-sized olecranon spur.  The diagnosis 
was post-traumatic arthritis to the right elbow.  The 
examiner stated the disorder would cause mild impairment of 
function in various uses and would cause significant 
impairment of function in the use of crutches for more than 
short distances.  

In a June 2001 rating decision the RO continued a 20 percent 
rating for residuals of a right elbow fracture manifested by 
loss of pronation under codes 5010-5213 from January 11, 
1995, and granted a separate 10 percent rating for residuals 
of a right elbow fracture manifested by limitation of flexion 
under codes 5010-5206 from March 22, 2001.  The decision also 
noted prior rating decisions dated October 6, 1997, December 
22, 1997, and May 24, 2000, were clearly and unmistakably 
erroneous in not applying an effective date of January 11, 
1995, for residuals of a right elbow fracture with functional 
loss.

On July 18, 2001 VA examination, the veteran complained of a 
history of right arm difficulty with lack of complete 
pronation, flexion, supination, and extension.  He stated he 
had been unable to play softball, use the arm to plow fields, 
throw a ball, surf fish, or use a hammer beyond driving one 
nail.  The examiner noted the veteran's right upper extremity 
forearm was actually 2 centimeters (cm) larger than the left 
and that his upper arm was 3 cm larger than the left.  There 
was a 20 degree flexion contracture at the elbow.  Flexion 
was to 90 degrees and pronation and supination were limited 
to 20 degrees.  There was some decreased grip strength.  The 
examiner noted the veteran was in constant pain and used 
medication regularly for right upper extremity pain.  It was 
noted he could be expected to have a lack of endurance and 
fatigue because of the injury residuals.

In a March 2003 rating decision the RO granted a total rating 
based upon individual unemployability, effective from 
September 17, 1996.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for a higher rating when placed 
in appellate status by disagreement with the original or 
initial rating award (service connection having been allowed, 
but not yet ultimately resolved), remains an "original 
claim" and is not a new claim for an increased rating.  See 
Fenderson, 12 Vet. App. 119.  In such cases, separate 
compensable evaluations may be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b).

The Rating Schedule provides that traumatic and degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Codes 5003, 5010.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion, but in the absence of limitation of motion a 
compensable rating for degenerative arthritis can be assigned 
when there is X-ray evidence of the involvement of 2 or more 
major joints or 2 or more minor joint groups (10 percent), or 
X-ray evidence of the same with occasional incapacitating 
exacerbations (20 percent).  Id.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
Court has held that section 4.40 did not require a separate 
rating for pain, but provided guidance for determining 
ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

The Rating Schedule provides ratings for limitation of 
flexion of the major forearm when flexion is limited to 110 
degrees (0 percent), 100 degrees (10 percent), 90 degrees 
(20 percent), 70 degrees (30 percent), 55 degrees (40 
percent) or 45 degrees (50 percent).  See 38 C.F.R. § 4.71a, 
Code 5206.  Compensable ratings are assigned for limitation 
of extension of the major forearm when extension is limited 
to 60 degrees (10 percent), 75 degrees (20 percent), 90 
degrees (30 percent), 100 degrees (40 percent) or 110 degrees 
(50 percent).  See 38 C.F.R. § 4.71a, Code 5207.  Normal 
elbow extension and flexion is from 0 to 145 degrees.  
38 C.F.R. § 4.71 (Plate I).

The Rating Schedule provides ratings for limitation of 
pronation of the forearm of the major upper extremity if 
motion is lost beyond the last quarter of the arc and the 
hand does not approach full pronation (20 percent), and for 
motion lost beyond the middle of the arc (30 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5213.  Normal pronation is 
from 0 to 80 degrees and normal supination is from 0 to 85 
degrees.  38 C.F.R. § 4.71 (Plate I).

Based upon the evidence of record, the Board finds that a 
rating in excess of 20 percent or a separate compensable 
rating based on limitation of flexion for residuals of a 
right elbow fracture is not warranted prior to March 22, 
2001.  Medical evidence shows the veteran's elbow disability 
was manifested by loss of pronation no greater than motion 
lost beyond the last quarter of the arc with the hand not 
approaching full pronation.  There was no evidence of motion 
lost beyond the middle of the arc, including as a result of 
pain or functional loss, no evidence of flexion limited to 
100 degrees, including as a result of pain or functional 
loss, and no evidence of extension limited to 60 degrees, 
including as a result of pain or functional loss.  Thus, the 
veteran was properly rated at 20 percent under the criteria 
for Codes 5010-5213 for his residuals of a right elbow 
fracture with limited elbow pronation for the period from 
January 11, 1995, to July 18, 2001.  However, based upon the 
July 18, 2001, VA examination findings, the criteria for a 
rating of 30 percent for loss of pronation under Codes 5010-
5213 are met, as motion was lost beyond the middle of the 
arc.  Therefore, a 30 percent rating for loss of pronation is 
warranted from the date of the examination.

While separate noncompensable ratings may have been 
appropriate from the date of the veteran's original claim for 
limitation of forearm motion under Codes 5206 and 5207, such 
ratings would not have resulted in a higher combined rating 
prior to March 22, 2001.  In fact, there is no evidence that 
at any time during the appeal period a compensable rating was 
warranted for loss of forearm extension (Code 5207), 
including as a result of pain and dysfunction.  Likewise, 
separate ratings for arthritis under code 5010 were not 
warranted because the loss of motion only affected a single 
major joint and the elbow joint has been rated at a 
compensable degree from the date of the veteran's original 
claim.  

The Board further agrees that based upon the VA examination 
findings on March 22, 2001, a separate 10 percent rating for 
limited flexion is warranted under Codes 5010-5206.  The 
Board concurs with the RO's February 2003 supplemental 
statement of the case determination that the functions 
evaluated under Codes 5206 and 5213 are entirely different 
and do not violate the prohibition against pyramiding 
disability ratings.  See Esteban, 6 Vet. App. at 261.  The 
March 22, 2001, VA examination shows the veteran's forearm 
flexion was only limited to 105 degrees, but the examiner 
also stated the disorder would cause mild impairment of 
function in various uses.  Thus, as a result of the objective 
evidence of additional functional loss a 10 percent rating 
was proper.  The Board further finds that VA examination 
findings on July 18, 2001, demonstrate right forearm flexion 
limited to 90 degrees, with constant pain and an expectation 
of a lack of endurance and fatigue because of the disorder.  
There was, however, no evidence that this functional loss 
results in any measurable flexion of less than 90 degrees.  
Therefore, a separate 20 percent rating, but no higher, is 
warranted under Codes 5010-5206 from July 18, 2001.

The Board finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related 
solely to this service-connected disorder, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating for the period from the date of his 
original claim to the effective date of his award of TDIU on 
September 17, 1996.  The evidence shows that the veteran 
experienced some limitation of function as a result of this 
disability, but there is no probative evidence indicating a 
marked interference with employment.  The issue of 
entitlement to an extraschedular rating became moot upon the 
award of TDIU as these matters are both based, in essence, 
upon interference with employment.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Service Connection Claim
Factual Background

At his personal hearing before the undersigned in October 
1999 the veteran raised a claim for service connection for 
essential tremor.  He stated the disorder had been manifest 
for approximately 8 to 10 years.

VA medical records include a July 1999 neurology consultation 
report which noted the veteran complained of a right upper 
extremity tremor onset approximately 10 to 12 years earlier 
when he began using crutches.  No diagnosis or opinion as to 
etiology was provided.  

Private medical records dated in March 2001 noted, in 
essence, that the veteran had requested an opinion as to the 
etiological relationship between his right upper extremity 
tremors and his injury during active service.  The physician 
noted tremors to both upper extremities and a diagnosis of 
essential tremor, but provided no opinion as to etiology.  

On VA examination in July 2001 the examiner noted there was 
no etiological relationship between the veteran's right elbow 
fracture and his essential tremor.  It was noted that his 
limitation of movement may worsen his tremor in certain 
postures.

In his substantive appeal the veteran stated that information 
from the International Tremor Foundation indicated that 
tremors may be due to trauma, tumor, stroke, or degenerative 
disease.  He asserted, in essence, that this supported his 
claim that his tremors were due to traumatic injury and 
degenerative joint disease.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be considered 
service connected.  38 C.F.R. § 3.310.  When aggravation of a 
nonservice-connected disability is proximately due to or the 
result of a service-connected disorder, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The probative evidence of record demonstrates the veteran's 
essential tremors are not etiologically related to his 
service-connected right elbow disability or otherwise related 
to service.  Although he has referred to medical literature 
as supporting his claim, the cited references are not 
conclusive as to an etiological relationship and are 
inconsistent with an existing medical opinion specific to 
this claim.  The competent medical opinions of record do not 
indicate that the veteran's specific tremor disorder is 
proximately due to his service-related trauma or subsequent 
degenerative joint disease.  In fact, private medical records 
dated in March 2001 noted essential tremors to both upper 
extremities.  

While the July 2001 VA examiner noted limitation of movement 
may worsen the veteran's tremor in certain postures, the 
opinion was unequivocal in stating that there was no 
proximate or etiological relationship between his right elbow 
fracture and his essential tremor.  The Board finds the 
cautious language of this statement, particularly in light of 
the other evidence of record, does not establish aggravation 
of this nonservice-connected disorder by a service-connected 
disability.  Therefore, the preponderance of the evidence is 
against the veteran's claim, and service connection for 
essential tremors is not warranted.


ORDER

A rating in excess of 20 percent for residuals of a right 
elbow fracture manifested by limitation of pronation is 
denied for the period of time prior to July 18, 2001; but a 
30 percent rating for limitation of pronation is granted from 
July 18, 2001, subject to the regulations governing the 
payment of monetary awards.

A separate rating in excess of 10 percent for limited elbow 
flexion residuals of a right elbow fracture is denied prior 
to July 18, 2001; but a 20 percent rating for limited flexion 
is granted from July 18, 2001, subject to the regulations 
governing the payment of monetary awards.

Service connection for essential tremor is denied.


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

